Rhodes, C. J.,
delivered the opinion of the Court:
On cross-examination of the defendant, who was sworn as a witness in his own behalf, the District Attorney asked the following question : “Were you not convicted and sentenced to the County Jail, for an assault on a girl about ten years of *698age?” to which question the defendant’s counsel objected, on the ground that the testimony of the witness was not the best evidence of the conviction. The objection was overruled. The Court erred in overruling the objection. (People v. Reinhart, 39 Cal. 449.)
Judgment reversed, and cause remanded for a new trial.